Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (2017/0163803).
Consider claims 1 and 7, Russell teaches a method and system, comprising: receiving, by a voice call controller (i.e., call manager) and from a call originator (i.e., caller)  (par. 0018-0020; receiving calls from calling party), a call, wherein the call originator and the voice call controller are located outside of a telephony network (par. 0019; call manger can be implemented at any appropriate telecommunication signaling computer system (implies that it can be outside of telephony network)); determining, based on information indicative of prior call activity associated with the call originator (par. 0062-0079; analyzing pattern, behavior, history, statistical analysis, etc.), an average length of completed of completed calls initiated by the call originator (par. 0068-0069); and forwarding (i.e., pass the call), based on the determined average length of completed of completed calls initiated by the call originator (par. 0036; 0067-0070; if indicated as nuisance, call is blocked, otherwise route the call), the call to a session border controller (par. 0008; 0018; 0034).
Consider claims 2 and 8, Russell teaches wherein the forwarding the call to the session border controller of the telephony network is further based on one or more rules (par. 0026; 0028-0029).
Consider claims 3 and 9, Russell teaches further comprising: determining a call source volume indicative of a quantity of calls by the call originator in a period of time; and based on the call source volume satisfying a threshold, blocking the call (par. 0065-0066).
Claims 4 and 10, Russell teaches wherein the call comprises a Voice over Internet Protocol call (par. 0021; 0023).
Consider claims 5 and 11, Russell teaches further comprising: storing, in a database, information indicative of call activity associated with a plurality of call originators; and retrieving, from the database, the information indicative of prior call activity associated with the call originator (par. 0066; 0071; 0073).
Consider claims 6 and 12, Schwartz teaches further comprising adjusting, based on receiving the call, an entry in the database (par. 0028; provision with new numbers to be blocked).
Consider claims 13 and 19, Russell teaches a method and system, comprising: receiving, by a voice call controller (i.e., call manager) and from a call originator (i.e., caller) (par. 0018-0020; receiving calls from calling party), a call, wherein the call originator and the voice call controller are located outside of a telephony network (par. 0019; call manger can be implemented at any appropriate telecommunication signaling computer system (implies that it can be outside of telephony network)); determining, based on information indicative of prior call activity associated with the call originator (par. 0062-0079; analyzing pattern, behavior, history, statistical analysis, etc.), a ratio of call attempts to completed calls by the call originator (par. 0067); and forwarding (i.e., pass the call), based on the determined ratio of call attempts to completed calls by the call originator (par. 0036; 0067-0070; if indicated as nuisance, call is blocked, otherwise route the call), the call to a session border controller (par. 0008; 0018; 0034).
Consider claims 14 and 20, Russell teaches wherein forwarding the call to the session border controller of the telephony network is further based on one or more rules (par. 0026; 0028-0029).
Consider claims 15 and 21, Russell teaches further comprising: determining a call source volume indicative of a quantity of calls by the call originator in a period of time; and based on the call source volume satisfying a threshold, blocking the call (par. 0065-0066).
Consider claims 16 and 22, Russell teaches wherein the call comprises a Voice over Internet Protocol call (par. 0021; 0023).
Consider claims 17 and 23, Russell teaches further comprising: storing, in a database, information indicative of call activity associated with a plurality of call originators; and retrieving, from the database, the information indicative of prior call activity associated with the call originator (par. 0066; 0071; 0073).
Consider claims 18 and 24, Russell teaches further comprising adjusting, based on receiving the call, an entry in the database (par. 0028; provision with new numbers to be blocked).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Quoc D Tran/
Primary Examiner, Art Unit 2651
October 27, 2022